Title: To James Madison from William C. C. Claiborne (Abstract), 19 April 1805
From: Claiborne, William C. C.
To: Madison, James


19 April 1805, New Orleans. “In conformity to your Letter of the 25th of February, I have taken occasion to communicate (verbally) to the Marquis of Casa Calvo, the impressions of the Executive of the United States, upon the Subject of the late increase of the Spanish Armies within and near the disputed Territories, and also the provisional arrangements which were in consequence contemplated.
“I said to him, that ‘the President had been desirous that pending the Negociation between our two Governments, the present State of things should not be innovated on by either party; and particularly, that no new positions or Augmentations of Military force should take place on either Side within the Territories claimed by both Eastward of the Mississippi. But understanding that Spain had not only augmented her forces within the Territory aforesaid, and its Vicinity, but established new Military Posts, he had thought proper to strengthen the Garrisons of the United States on the Misissippi[’]: I added that, ‘the President was nevertheless Sincerely desirous that the existing differences should be Amicably adjusted and he entertained Strong hopes that Such would be the result.’ The Marquis replyed ‘that the forces of his Catholic Majesty had not been augmented at Baton Rouge, Mobile or Pensacola in any other manner, than by concentrating at these places, the Troops which had been withdrawn from the various parts of Louisiana now in possession of the United States;’ he further observed that ‘in consequence of certain impressions which the conduct of our Minister at Madrid (Mr. Pinckney) had made on the Mind of his Catholic Majesty, and a recent act of Congress, which was construed by his Court as giving Authority to the President to take possession of a part of Florida, a Fleet had been ordered to be fitted out at Cadiz and Ferrol, for the purpose of conveying four thousand regular Troops to Mexico, which were to occupy various Posts in the Province of Taxus, and to advance as far as the Western Bank of the Sabine River, under the direction of a Mr. Gramara (a man of Military Talents and a great engineer) who was named Captain General of Taxus.’ But said the Marquis, ‘the Fleet has never Sailed, and I suppose its departure is delayed by the Satisfactory explanation, which the President gave of the Act of Congress; I have also received Letters from St. Antoine of a late date, and I do not learn from them the arrival of the Captain General Gramara, or that the Military Posts in the Interior Provinces had been Strengthened.[’]
“After Some other unimportant conversation, and reciprocating assurances of personal consideration and of our great Solicitude for the preservation of a good understanding between our two Nations the conference terminated.”
Adds in a postscript: “The Marquis told me that of the contemplated departure of a Fleet from Cadiz and Ferrol; its object and destination he had (in conformity to his instructions) Some time since informed The Minister near the United States (M D.Yrujo).”
